Case 2:20-cv-02927-CBM-AS Document 28 Filed 04/27/20 Page 1of1 Page ID #:234

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-02927-CBM-(ASx) Date April 27, 2020

 

 

Title Donald McDougall, et al. v. County of Ventura, California, et al.

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- SCHEDULING ORDER RE DKT. NOS. 20 AND 27

Plaintiffs filed a second ex parte application for a temporary restraining order on April 24, 2020 (the
“Second Application”). (See Dkt. No. 27.) Amongst other things, the Second Application asks the Court to
expedite the hearing on Plaintiffs’ motion for preliminary injunction, which the Court set for hearing on July 28,
2020 at 10 am. (See Dkt. No. 20 (Mot. for Preliminary Injunction); Dkt. No. 25 (order continuing briefing
schedule and hearing on Plaintiffs’ motion for preliminary injunction).) The Court GRANTS Plaintiffs’ request
for an expedited hearing.

The Court vacates the July 28, 2020 hearing date for the motion for preliminary injunction. (Dkt. No. 25.)
Pursuant to Local Rule 65-1, the Court sets the hearing on the motion for preliminary injunction for May 19, 2020
at10 a.m. Defendants must file an opposition on or before May 5, 2020. Plaintiffs may file a reply on or before
May 12, 2020.

Defendants are hereby ordered to file an opposition addressing their position regarding Plaintiffs second
ex parte application for a temporary restraining on or before April 28, 2020 at 4:00 p.m.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
